Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: In this CPLR article 78 proceeding, Special Term granted the petitioners’ request for relief to the extent that it directed respondents to accept petitioners’ January 30, 1988 application for a special permit and to hold a public hearing on it. This was error. The January 30, 1988 application sought a special permit for the placement of a 28-foot dock. The Zoning Board of Appeals (ZBA) rejected the application on the grounds that the application did not differ substantially from a prior application for a 30-foot dock, which *944the ZBA had denied. The ZBA had the authority to determine whether the second application was substantially the same as the first one, and on this record its determination was neither arbitrary nor capricious (see, Matter of Freeman v Town of Ithaca Zoning Bd. of Appeals, 61 AD2d 1070; see also, Matter of Hoerner v Tormey, 24 AD2d 597). (Appeals from judgment of Supreme Court, Monroe County, Finnerty, J. — art 78.) Present — Dillon, P. J., Green, Pine, Balio and Lawton, JJ.